Citation Nr: 0311916	
Decision Date: 06/09/03    Archive Date: 06/16/03	

DOCKET NO.  00-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for molluscum 
contagiosum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from May 1988 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that, in a rating decision of May 2002, the 
RO granted service connection for migraine headaches and 
tinnitus.  Accordingly, those issues, which were formerly on 
appeal, are no longer before the Board.  


REMAND

The veteran in this case seeks service connection for 
hemorrhoids, and for molluscum contagiosum.  

In that regard, service medical records reveal that, in 
November 1989, the veteran received treatment for external 
hemorrhoids.  Moreover, during the period from September 1991 
to January 1992, the veteran received treatment on a number 
of occasions for molluscum contagiosum.  Both the service 
separation examination and a VA general medical examination 
in August 1992 were negative for evidence of either 
hemorrhoids or molluscum contagiosum.  However, it does not 
appear that, during the course of the aforementioned VA 
general medical examination, the veteran received a complete 
genitourinary or digestive/rectal examination.  According to 
the veteran, those examinations had been accomplished by his 
private physician in July 1992.  A report of the veteran's 
July 1992 private examinations are not at this time a part of 
his claims folder.  

The Board notes that, based on a review of the record, the 
first postservice evidence of either hemorrhoids or molluscum 
contagiosum is revealed by a private medical record dated in 
January 1999.  At that time, there was present a small 
hemorrhoidal tag, as well as recurrent molluscum contagiosum 
of the penis.  Those findings were confirmed on subsequent VA 
examination in September 1999.  

In an attempt to clarify the origin of the veteran's 
hemorrhoids and molluscum contagiosum, the Board sought to 
obtain a copy of the report of the July 1992 examinations 
conducted by the veteran's private physician.  The Board 
additionally sought to schedule the veteran for VA 
examinations with a view towards more clearly defining the 
exact nature and etiology of his hemorrhoids and molluscum 
contagiosum.  In correspondence of March 2003, the veteran 
informed the Board that he had received no further treatment 
for his hemorrhoids or molluscum contagiosum.  However, in 
that same correspondence, he made no mention of the July 1992 
examinations, or the VA medical examinations scheduled in 
April 2003, for which he, apparently, failed to report.  
Under such circumstances, the Board is of the opinion that an 
additional attempt should be made to procure the results of 
the July 1992 private medical examinations, and to schedule 
the veteran for an additional VA medical examination.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The veteran should be contacted by 
the RO with a request that he provide the 
complete name and address of the private 
physician who conducted his genitourinary 
and digestive/rectal examinations in July 
1992.  Following receipt of such 
information, the RO should contact that 
physician, with a request that he provide 
copies of all medical records pertaining 
to the veteran, including reports of 
those examinations of the veteran 
conducted in July 1992.  All such 
information, when obtained, should be 
made a part of the veteran's claims 
folder.  The veteran should be requested 
to sign the necessary authorization for 
release of such private medical records 
to the VA.

2.  The veteran should then be afforded 
an additional examination by a VA 
specialist in internal medicine in order 
to more accurately determine the exact 
nature and etiology of his hemorrhoids 
and molluscum contagiosum.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
specifically comment as to whether the 
veteran currently suffers from chronic 
hemorrhoids and/or molluscum contagiosum, 
and, if so, whether those disabilities 
are as likely as not the result of, or 
had their origin in, his period of active 
military service.  The claims folder and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by this REMAND and by the 
Veterans Claims Assistance Act of 2000 
(VCAA), is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2002) are fully complied with and 
satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

5.  Thereafter, the RO should 
readjudicate the issues of service 
connection for hemorrhoids and molluscum 
contagiosum.  Should the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



